DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
Status of Claims
3.	Claims 1-7 and 67-80 are currently pending. Claims 8-66 are cancelled. Claims 1, 5, 67-69, and 74-76 are amended.  No new subject matter is added.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-2, 5, 7, 67-71, 73-78, and 80 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn (US 9421132 B2).
Regarding claim 1, Dunn teaches a wound closure device (see Abstract), comprising: 
a stabilizing structure having an oval or oculiform shape (wound filler material (2102) comprising stabilizing structure (2101), see Figure 16A and 16B) for insertion into a wound (see Col. 1 lines 50-64); the stabilizing structure (2101) having a longitudinal axis and curved outer walls that converge on the longitudinal axis at opposing ends (a first side surface (2101C) and second side surface (2101D) converging on the longitudinal axis, see below), the stabilizing structure (2101) including a plurality of cells having at least one of different sizes and different shapes (the stabilizing structure can include a plurality of wound closure elements shaped to fit within a wound having different characteristics such as pore size and/or anchor size and distribution to form a composite structure, see Col. 3 lines 19-27) (see Figure 16B), each cell having at least one wall wherein each cell extends between a top and a bottom of the stabilizing structure (each cell of stabilizing structure (2101) is formed by cell walls defined by top and bottom surfaces (2101A-B) and side surfaces (2101C-D), see below);
a top layer of foam (top filler material section (2102A)) for positioning above the stabilizing structure (see Figure 16B), the top layer of foam conforming to a top surface of the stabilizing structure (see Figure 16B); and 
a bottom layer of foam (bottom filler material section (2102B)) for positioning below the stabilizing structure (see Figure 16B), the bottom layer of foam conforming to a bottom surface of the stabilizing structure (see Figure 16B); 
wherein at least one the top layer of foam and/or the bottom layer of foam is at least partially curved relative to a horizontal plane parallel to a length and a width of the stabilizing structure (top and bottom layers is a generally oval in shape curving along the length and width of the stabilizing structure, see Figure 16B).

    PNG
    media_image1.png
    512
    695
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (Longitudinal Axis)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Curved outer walls (2101C-D) converging at the Longitudinal Axis)][AltContent: arrow][AltContent: textbox (Plurality of cells form stabilizing structure (2101) defined by the top and bottom surfaces (2101A-B))][AltContent: arrow][AltContent: textbox (First end)][AltContent: textbox (Second end)][AltContent: arrow]
Regarding claim 2, Dunn further teaches wherein the stabilizing structure is at least partially curved along the horizontal plane (stabilizing structure (2101) is curved along the horizontal plane, see Figure 16B).
Regarding claim 5, Dunn further teaches wherein at least one of the top layer of the foam, the bottom layer of foam and/or the stabilizing structure is curved along both the length and the width of the stabilizing structure (the top layer, bottom layer, and stabilizing structure is curved along the length and width, see Figure 16B) each cell having at least one wall wherein each cell extends between a top and a bottom of the stabilizing structure (each cell of stabilizing structure (2101) is formed by cell walls defined by top and bottom surfaces (2101A-B) and side surfaces (2101C-D), see above). 
Regarding claim 7, Dunn further teaches wherein the stabilizing structure, the top layer of foam and the bottom layer of foam each has an oval or oculiform shape (top and bottom filler material (2102A-B) and stabilizing structure (2101) is oculiform in shape, see Figure 16B) the stabilizing structure having a first end and a second end along a longitudinal axis wherein sides of the stabilizing structure curve to the first end and the second end (stabilizing structure (2101) is curved along a longitudinal axis to the first end and the second end, see above).
Regarding claim 67, Dunn teaches a wound closure device (see Abstract), comprising: a stabilizing structure having an oval or oculiform shape (wound filler material (2102) comprising stabilizing structure (2101), see Figure 16A and 16B) (see Figure 16A) for positioning relative to a wound (see Col. 1 lines 50-64), the oval or oculiform shape of the stabilizing structure (oval shape of stabilizing structure (2101), see Figure 16B) having a longitudinal axis and curved outer walls that converge on the longitudinal axis at opposing ends (a first side surface (2101C) and second side surface (2101D) converging on the longitudinal axis), the stabilizing structure (2101) including cells of different sizes (the plurality of wound closure elements can be shaped to fit within a wound having different characteristics such as pore size and/or anchor size and distribution to form a composite structure, see Col. 3 lines 19-27) and a curved shape at least partially curved relative to a horizontal plane parallel to a length and a width of the stabilizing structure (stabilizing structure (2102) is a generally oval in shape curving along the length and width of the stabilizing structure, see Figure 16B), 
the stabilizing structure having a foam top surface (top filler material section (2102A)) and a foam bottom surface (bottom filler material section (2102B)) wherein at least one of the foam top surface and the foam bottom surface conform to the curved shape (top and bottom layers is a generally oval in shape curving along the length and width of the stabilizing structure, see Figure 16B), each cell having at least one wall extending between a top and a bottom of the stabilizing structure (each cell of stabilizing structure (2101) is formed by cell walls defined by top and bottom surfaces (2101A-B) and side surfaces (2101C-D), see above).
Regarding claim 68, Dunn further teaches wherein the stabilizing structure (2101) has a first end and a second end along a longitudinal axis wherein sides of the stabilizing structure curve to the first and the second end (see above).
Regarding claim 69, Dunn further teaches wherein the stabilizing structure (2101) is convex or concave along at least one of a longitudinal axis or a transverse axis of the stabilizing structure (see Figure 16B).
Regarding claim 70, Dunn further teaches wherein the cells collapse along a transverse axis upon application of negative pressure to the wound (the pre-selected force profile may control the collapse of the structural element (2101), e.g., providing for a non-uniform collapse of filler material such as by resisting collapse in one or more directions and/or in one or more regions, see Col. 19 lines 16-48).
Regarding claim 71, Dunn further teaches a top foam layer defining the top foam surface (top filler material section (2102A) defines the top foam surface) and a bottom foam layer defining the bottom foam surface (bottom filler material section (2102B) defines the bottom foam surface).
Regarding claim 73, Dunn further teaches a drape (205) for positioning over the foam top surface of the stabilizing structure (see Figure 4B) and a port (an array of spaced ports (105))connectable to a negative pressure source (negative pressure source (120) is coupled can be coupled by suitable coupling or conduits like  through an array of spaced ports (105), see Col. 7 lines 28-34).
Regarding claim 74, Dunn further teaches a wound closure device (see Abstract), comprising: a stabilizing structure having an oval or oculiform shape (wound filler material (2102) comprising stabilizing structure (2101), see Figure 16A and 16B) for positioning relative to a wound (see Col. 1 lines 50-64), the oval or oculiform shape of the stabilizing structure (oval shape of stabilizing structure (2101), see Figure 16B) having a longitudinal axis and outer walls that curve to converge on the longitudinal axis at opposing ends (a first side surface (2101C) and second side surface (2101D) converging on the longitudinal axis), the stabilizing structure (2101) including a plurality of cells wherein each cell has one or more walls (the stabilizing structure (2101) may define a lattice pattern of structural elements including frame or stabilizer elements (2108) in the x-y plane, see Figures 16-18) (these stabilizer elements define walls, see Figure 16B and 18A-B) that extend between a top and a bottom of the stabilizing structure (each cell of stabilizing structure (2101) is formed by cell walls defined by top and bottom surfaces (2101A-B) and side surfaces (2101C-D)), the stabilizing structure having a curved shape that is at least partially curved relative to a horizontal plane parallel to a length and a width of the stabilizing structure (stabilizing structure (2102) is a generally oval in shape curving along the length and width of the stabilizing structure, see Figure 16B),  
the stabilizing structure having a foam top surface (top filler material section (2102A)) and a foam bottom surface (bottom filler material section (2102B)) wherein at least one of the foam top surface and the foam bottom surface conform to the curved shape (top and bottom layers is a generally oval in shape curving along the length and width of the stabilizing structure, see Figure 16B), the stabilizing structure being configured to collapse in at least the width direction upon application of negative pressure to the wound (see Col. 19 lines 16-48).
Regarding claim 75, Dunn further teaches wherein the stabilizing structure (2101) has a first end and a second end along a longitudinal axis wherein sides of the stabilizing structure curve to the first end and to the second end (see above).
Regarding claim 76, Dunn further teaches wherein the stabilizing structure has a first end and a second end along a longitudinal axis wherein sides of the stabilizing structure curve to the first end and to the second end (see above).
Regarding claim 77, Dunn further teaches wherein the plurality of cells collapse along a transverse axis upon application of negative pressure to the wound (the pre-selected force profile may control the collapse of the structural element (2101), e.g., providing for a non-uniform collapse of filler material such as by resisting collapse in one or more directions and/or in one or more regions, see Col. 19 lines 16-48).
Regarding claim 78, Dunn further teaches a top foam layer defining the top foam surface (top filler material section (2102A) defines the top foam surface) and a bottom foam layer defining the bottom foam surface (bottom filler material section (2102B) defines the bottom foam surface).
Regarding claim 80, Dunn further teaches a drape (205) for positioning over the foam top surface of the stabilizing structure (see Figure 4B) and a port (an array of spaced ports (105))connectable to a negative pressure source (negative pressure source (120) is coupled can be coupled by suitable coupling or conduits like  through an array of spaced ports (105), see Col. 7 lines 28-34).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 9421132 B2) in view of Greener et al. (US 20140094730 A1), hereinafter referred to as “Greener”.
Regarding claim 3, Dunn teaches all of the limitations as discussed above in claim 1. However, Dunn does not explicitly disclose wherein the top layer of the foam, the bottom layer of foam and/or the stabilizing structure is curved along the length but not the width of the stabilizing structure.
Greener teaches wherein the top layer of the foam, the bottom layer of foam and/or the stabilizing structure is curved along the length but not the width of the stabilizing structure (the body of porous material (40) being curved along the length and not the width, see below) (since the length and width are arbitrarily assigned to the device, the stabilizing structure can be curved along a length).
[AltContent: textbox (Width)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (Length)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    362
    311
    media_image3.png
    Greyscale

Dunn and Greener are analogous art because both deal with wound dressing which has a controlled contractile profile for promoting wound closure.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the stabilizing structure of Dunn and further include the stabilizing structure to curve along a length and not a width of the structure, as taught by Greener. Greener teaches the curvature allow the wound closure device to more easily conform to the shape of a surface over which they are placed (see Paragraph [0004]).
Regarding claim 4, Dunn teaches all of the limitations as discussed above in claim 1. However, Dunn does not explicitly disclose wherein the top layer of the foam, the bottom layer of foam and/or the stabilizing structure is curved along the length but not the width of the stabilizing structure.
Greener teaches wherein the top layer of the foam, the bottom layer of foam and/or the stabilizing structure is curved along the width but not the length of the stabilizing structure. (the body of porous material (40) being curved along the width and not the length) (since the length and width are arbitrarily assigned to the device, the stabilizing structure can be curved along a width).
Dunn and Greener are analogous art because both deal with wound dressing which has a controlled contractile profile for promoting wound closure.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the stabilizing structure of Dunn and further include the stabilizing structure to curve along a width and not a length of the structure, as taught by Greener. Greener teaches the curvature allow the wound closure device to more easily conform to the shape of a surface over which they are placed (see Paragraph [0004]).
10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 9421132 B2).
Regarding claim 6, Dunn teaches all of the limitations of claim 1 and further teaches the wound closure device can be any shape to conform to the wound (see Col. 3 lines 17-27). However, Dunn does not expressly disclose wherein the top layer of the foam, the bottom layer of foam, and/or the stabilizing structure is dome-shaped.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Dunn to have a dome-shape since it has been held that “where the only difference between the prior art and the claims was a recitation of relative wound closure device shape of the claimed device and a device having the claimed relative wound closure device shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, the device of Dunn would not operate differently with the claimed wound closure device shape and since the shape of the wound closure device is used for the purpose of closing wounds. The device would function appropriately having the claimed shape. Further, applicant places no criticality on the shape of the device claimed, indicating simply that the wound closure device “may be” various shapes and sizes (specification pp. [0084]).
11.	Claims 72 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 9421132 B2) in view of Dunn et al. (WO 2014165275 A1).
Regarding claim 72 and 79, Dunn (US 9421132 B2) teaches all of the limitations of claim 67/74 respectively and further teaches the wherein the stabilizing structure (2101) is sized for placement within a sternal wound opening formed by a sternal incision (intended use: the wound closure device can also be used to treat wounds of different shapes, such as circular, square, rectangular or irregularly shaped wounds, or wounds in the mediastinum, see Col. 3 lines 17-27) (the wound closure device would work regardless if it is intended for a sternal incisions or an incision on an extremity). However, Dunn does not teach the stabilizing structure configured to be positioned over a stiffened organ protection layer placed within the sternal wound opening.
Dunn et al. (WO 2014165275 A1) teaches the a negative pressure treatment system (101) may comprise an additional wound filler material (200) that facilitates securement of the wound filler (103) to the wound, see Paragraph [0071]); the wound filler (103) configured to be positioned over a stiffened organ protection layer (wound securing material (200) can be formed of a material that is sufficiently stiff to hold the wound securing material and the wound filler that the wound securing material surrounds in place when placed in the wound, see Paragraph [0141-0142]) placed within the sternal wound opening (intended use: the wound securing material can be placed within any wound opening).
Dunn (US 9421132 B2) and Dunn et al. (WO 2014165275 A1) are analogous art because both deal with a wound closure device. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the stabilizing structure of Dunn (US 9421132 B2) and further include a stiffened organ protection layer or wound securing material position below the stabilizing structure. Dunn et al. (WO 2014165275 A1) teaches the wound securing material can be formed of a sufficiently stiff that allows the wound securing material to be secured under the fascia or other tissue without the need for attachment mechanisms (see Paragraph [00142]).
Response to Arguments
12.	Applicant's arguments filed 08/11/2022  have been fully considered but they are not persuasive. 
13.	Specifically, Applicant argues “the oval or oculiform shape of the stabilizing structure has a longitudinal axis and outer walls that curve to converge on the longitudinal axis at opposing ends and that each cell has at least one wall wherein each cell extends between a top and a bottom of the stabilizing structure" as recited in amended claim 1, 67, and 74 is not taught by Dunn. Also applicant mentions that the citation misrepresents the disclosure of Dunn, which does not link "a plurality of wound closure elements" to "the stabilizing structure”. Therefore claim 1, 67, and 74 is patentable over Dunn, as well as its dependent claims. 
In response to applicant’s argument, the examiner respectfully disagrees that Dunn fails to teach "the oval or oculiform shape of the stabilizing structure (2101) has a longitudinal axis and outer walls that curve to converge on the longitudinal axis at opposing ends (a first side surface (2101C) and second side surface (2101D) converging on the longitudinal axis) and that each cell has at least one wall wherein each cell extends between a top and a bottom of the stabilizing structure ". As shown in annotated Fig. 16B, Dunn teaches that the oval or oculiform shape of the stabilizing structure has a longitudinal axis and outer walls that curve to converge on the longitudinal axis at opposing ends and that each cell has at least one wall wherein each cell extends between a top and a bottom of the stabilizing structure (each cell of stabilizing structure (2101) is formed by cell walls defined by top and bottom surfaces (2101A-B) and side surfaces (2101C-D)). Also "a plurality of wound closure elements" encompasses the stabilizing structure because the wound closure elements consist of the plurality of spaced-apart rigid members forming the endoskeleton of the stabilizing structure. These rigid members can be a part of a composite structure that can have different configurations or be formed with different components such as tissue anchors, truss supports, etc., see Col. 3 lines 28-48). Therefore claim 1 would still be anticipated by Dunn, as mapped above.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (9/21/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        21 September 2022